We are in full accord with the holding in Collier, Governor, etc., v. Frierson et al., 24 Ala. 100, "that, to change the Constitution *Page 23 
in any other mode than by a convention, every requisition which is demanded by the instrument itself, must be observed, and the omission of any one is fatal to the amendment;" that neither the Legislature nor any other department of the government can dispense with the constitutional requirements without violating the Constitution which they are sworn to support, "and sound constitutional policy requires the courts to pronounce against every amendment, which is shown not to have been made in accordance with the rules prescribed by the fundamental law." The converse of this proposition is true. If the requirements of the Constitution are complied with in the adoption of an amendment, the courts are without power to destroy it, because when adopted in accordance with the constitutional requirements, it is the expression of the sovereign will, and becomes the supreme law of the land.
In Jones v. McDade, 200 Ala. 230, 75 So. 988, one of the questions presented was whether or not the failure of the official upon whom the law imposed the duty of preparing the ballot, to follow the prescription of the act proposing the amendment, rendered the election held thereunder void. After pointing out certain omissions from the ballot, it was there observed: "It is contended, and was so ruled below, that these omissions rendered the ballot deficient under the provisions of Section 285, quoted before, in that the matter on the ballot did not embrace 'the substance or subject-matter' of the proposed amendment so as to clearly indicate the 'nature' thereof. It is compliance with the Constitution (section 285), not the directions of the act accompanying and proposing the amendment, that determines the validity, the efficacy, of the official ballot in these circumstances. Nevertheless and by the way, it is strange that in the preparation of this feature of the official ballot the legislative directions given in this instance with respect to what the official ballot should contain (Gen. Acts 1915, p. 213) seems to have been at least incautiously ignored." Still the amendment was sustained.
That case holds: (1) That whether a ballot on a proposed constitutional amendment is valid is determined by compliance with section 285 of the Constitution, and not with the direction of the act proposing the amendment; (2) that if the matter printed on the ballot clearly indicated the nature of the amendment in respect to its substance or subject-matter, such ballot was a compliance with the requirements of section 285 of the Constitution; (3) that it was not the office of the ballot to inform the elector of the full purport of the amendment, but to give the elector an opportunity to express his will for or against the adoption of the amendment; (4) that the office of the proclamation of the Governor carrying a full draft of the amendment, published in each county of the state for eight consecutive weeks previous to the election, is to advise the electorate of its full purport and effect, and it must be assumed that they are fully advised as to the full purport of the amendment.
In the case at bar, the ballot not only follows the legislative prescription in the act, but goes further and carries the proviso: "Provided the provisions as to roads and sea wall shall apply only to Mobile and Baldwin Counties." And the proclamation of the Governor, found in the archives of the state, of which the court takes judicial notice, published for eight consecutive weeks in each county of the state previous to the date of the election, contains a complete and exact copy of the amendment, and the certificate showing a canvass of the returns from the election evidences the adoption of the amendment by a vote of more than two to one.
Therefore, on no theory can it be held that the constitutional requirements have not been fully complied with in the adoption of this amendment as article XXI of the Constitution.
The manifest purpose and effect of the amendment was to remove the limitations on legislative authority imposed by sections 23 and 212 of the Constitution, pointed out in the cases of Bradley et al. v. State ex rel. Rockwell, 210 Ala. 166,97 So. 543, and Collins, Judge, et al. v. Hollis, 212 Ala. 294,102 So. 379. This was recognized and stated in the recent case of Robertson v. Collins, Judge, et al.; 218 Ala. 54,117 So. 415.
This interpretation of the amendment, article XXI of the Constitution, answers the only constitutional objection urged against the act approved July 21, 1927, commonly referred to as the Drainage Act. Acts 1927, pp. 106-138.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur in the foregoing. SAYRE and THOMAS, JJ., dissent.